 


113 HR 2340 IH: State Ethics Law Protection Act of 2013
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2340 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2013 
Mr. Quigley (for himself, Mr. Foster, and Ms. Duckworth) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to protect States that have in effect laws or orders with respect to pay to play reform, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the State Ethics Law Protection Act of 2013.
2.Pay to play reformSection 112 of title 23, United States Code, is amended by adding at the end the following:

(h)Pay To play reformA State transportation department shall not be considered to have violated a requirement of this section solely because the State in which that State transportation department is located, or a local government within that State, has in effect a law or an order that limits the amount of money an individual or entity that is doing business with a State or local agency with respect to a Federal-aid highway project may contribute to a political party, campaign, candidate, or elected official.. 
 
